DETAILED ACTION
This office action is in response to the application filed on 11/21/2019. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase US 2008/0278128 in view of  Agarwal et al. US 2016/0087518. (Examiners Note; The connection or coupling can be indirect or direct connections applicable to the entirety of the Office Action.)
	Regarding Claim 1, Nagase teaches (Figures 2-3) a system (Fig. 2), comprising: a switching converter (at 1a) with: a switch set (M0-M1) including a high side switch, a low side switch and a switch node (Lx) connected between the high side switch and the low side switch; a first drive stage (DRV1-DR2) coupled to the switch set; a second drive stage (with DRV1 and M2) coupled to the switch set; and a controller (4, LS, 5, 6 and Nor1) coupled to the second drive stage, wherein the controller comprises: a supply voltage detector circuit (at 6); a level shifter (LS) coupled to an output of the supply voltage detector circuit; and a selection circuit (NOR1) coupled between the level shifter  (LS) and the second drive stage (M2). (For Example: Paragraphs 24-39) 
	Nagase does not teach a first driver stage including a first transistor and a second transistor, the first transistor having a first control terminal, a first current terminal and a second current terminal coupled to the switch set, the second transistor having a second control terminal, a third current terminal coupled to the switch node and a fourth current terminal coupled to the second current terminal and the switch set; a second drive stage including a third transistor and a fourth transistor, the third transistor having a third control terminal, a fifth current terminal and a sixth current terminal coupled to the second current terminal and coupled to the switch set, the fourth transistor having a fourth current terminal, a seventh current terminal coupled to the switch node and an eighth current terminal coupled to the second current terminal and the switch set.

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Nagase to the first stage driver include including a first transistor and a second transistor, the first transistor having a first control terminal, a first current terminal and a second current terminal coupled to the switch set, the second transistor having a second control terminal, a third current terminal coupled to the switch node and a fourth current terminal coupled to the second current terminal and the switch set; a second drive stage including a third transistor and a fourth transistor, the third transistor having a third control terminal, a fifth current terminal and a sixth current terminal coupled to the second current terminal and the switch set, the fourth transistor having a fourth current terminal, a seventh current terminal coupled to the switch node and an eighth current terminal coupled to 

	Regarding Claim 7, Nagase teaches (Figures 2-3) a switching converter device (fig. 2), comprising: a switch set (M0-M1) with a high side transistor and a low side transistor, a switch node (Lx) coupled to an output inductor node (at L); a first drive stage (DR1-DRV2) coupled to the switch set; a second drive stage (with DRV1 and M2) coupled to the switch set; and a controller (4, LS, 5, 6 and Nor1) coupled to the first drive stage and the second drive stage, wherein the controller is configured to select between a first drive mode and a second drive mode, where the first drive mode (Fig. 3 right side) enables either the first drive stage or the second drive stage to provide a drive signal to the switch set (sent to M0-M1), and wherein the second drive mode (Fig. 3 left side) enables both of the first drive stage and the second drive stage to provide the drive signal to the switch set. (For Example: Paragraphs 24-39)
	Nagase does not teach a first driver stage including a first transistor and a second transistor, the first transistor having a first control terminal, a first current terminal and a second current terminal coupled to the switch set, the second transistor having a second control terminal, a third current terminal coupled to the switch node and a fourth current terminal coupled to the second current terminal and the switch set; a second drive stage including a third transistor and a fourth transistor, the third transistor having a third control terminal, a fifth current terminal and a sixth current terminal coupled to the second current terminal and coupled to the switch set, the fourth transistor having a fourth current terminal, a seventh current terminal coupled to the 
	Agarwal teaches (Figures 1-2) wherein the first drive stage (236) including a first transistor and a second transistor (240 and 242), the first transistor (240) having a first control terminal, a first current terminal and a second current terminal coupled to the switch set (204), the second transistor (242) having a second control terminal, a third current terminal coupled to the switch node and a fourth current terminal coupled to the second current terminal and the switch set (204); a second drive stage (238) including a third transistor and a fourth transistor (252 and 254), the third transistor (252) having a third control terminal, a fifth current terminal and a sixth current terminal coupled to the second current terminal (at 236) and the switch set (204), the fourth transistor (254) having a fourth current terminal, a seventh current terminal coupled to the switch node (224) and an eighth current terminal coupled to the second current terminal (at 236) and the switch set (at 204) (See Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Nagase to the first stage driver include including a first transistor and a second transistor, the first transistor having a first control terminal, a first current terminal and a second current terminal coupled to the switch set, the second transistor having a second control terminal, a third current terminal coupled to the switch node and a fourth current terminal coupled to the second current terminal and the switch set; a second drive stage including a third transistor and a fourth transistor, the third transistor having a third control terminal, a fifth current terminal and a sixth current terminal coupled to the second current terminal 
	Regarding Claim 10, Nagase teaches (Figures 2-3) wherein the controller  (4, LS, 5, 6 and Nor1) is configured to select (Fig. 3) the first drive mode (with DRV1-DRV2) in response to the supply voltage detector circuit (at 6) detecting that a supply voltage (Vdd) for the switching converter is greater than a threshold (Eref). (For Example: Paragraphs 24-39)
	Regarding Claim 11, Nagase teaches (Figures 2-3) wherein the controller (4, LS, 5, 6 and Nor1) is configured to select (Fig. 3) the second drive mode (with M2 and DRV1-DRV2) in response to the supply voltage detector circuit (at 6) detecting that a supply voltage (Vdd) for the switching converter is less than the threshold (eRef). (For Example: Paragraphs 24-39)
	Regarding Claim 12, Nagase teaches (Figures 2-3) wherein the controller (4, LS, 5, 6 and Nor1) comprises a supply voltage detector circuit (6) and a level shifter (LS), wherein the level shifter is coupled between the supply voltage detector circuit and the second drive stage (DR1-DR2 and M2).
	


Claim 2-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase US 2008/0278128 in view of Agarwal et al. US 2016/0087518 and further in view of Akari US 2018/0294709.
	Regarding Claims 2 and 8, Nagase teaches (Figures 2-3) wherein the first drive stage is configured to provide a first drive signal contribution (from DRV1-DRV2) to the switch set and the second drive stage (DRV1 and M2) is configured to provide a second drive signal contribution (sinking of current with M2) to the switch set.
	Nagase does not teach wherein the second drive signal contribution is larger than the first drive signal contribution.
	Akari teaches (Figures 1-6) wherein the second drive signal contribution is larger than the first drive signal contribution (Fig. 5, I1 and I2). (For Example: Paragraphs 63-71)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Nagase to include wherein the second drive signal contribution is larger than the first drive signal contribution as taught by Araki to rapidly increasing the electric current of the switching element until the electric current flowing through the switching element reaches a needed load current and suppressing the increase of the electric current after the electric current reaches the needed load current. 
	Regarding Claim 3, Nagase teaches (Figures 2-3) wherein the controller is configured to select one of: a first drive mode (Fig. 3 right side) that enables only the first drive stage ( with DRV1 and DRV2, M2 off); and a second drive mode (Fig. 3 left side) that enables both the first and second drive stages (with DRV1 and M2 on). (For Example: Paragraphs 24-39) 
	Regarding Claim 4, Nagase teaches (Figures 2-3) wherein the controller  (4, LS, 5, 6 and Nor1) is configured to select (Fig. 3) the first drive mode (with DRV1-DRV2) in 
	Regarding Claim 5, Nagase teaches (Figures 2-3) wherein the controller (4, LS, 5, 6 and Nor1) is configured to select (Fig. 3) the second drive mode (with M2 and DRV1-DRV2) in response to the supply voltage detector circuit (at 6) detecting that a supply voltage (Vdd) for the switching converter is less than the threshold (eRef). (For Example: Paragraphs 24-39)

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase US 2008/0278128 in view of Agarwal et al. US 2016/0087518 and Akari US 2018/0294709 and further in view of Nene et al. US 2016/0164500.
	Regarding Claim 6, Nagase teaches (Figures 2-3) wherein the controller (4, LS, 5, 6 and Nor1) 
	Nagase does not teach configured to select a third drive mode that enables only the second drive stage.
	Nene teaches (Figure 2) configured to select a third drive mode (current calculation mode) that enables only the second drive stage (par. 44). (For Example: Paragraphs 43-45)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Nagase to include configured to select a third drive mode that enables only the second drive stage as taught by Nene to improve control function of the system. 
	Regarding Claim 9, Nagase teaches (Figures 2-3) wherein the first drive mode enables only the first drive stage (Fig. 3 right side). (For Example: Paragraphs 24-39)
	Nagase does not teach configured to select a third drive mode that enables only the second drive stage.
	Nene teaches (Figure 2) configured to select a third drive mode (current calculation mode) that enables only the second drive stage (par. 44). (For Example: Paragraphs 43-45)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Nagase to include configured to select a third drive mode that enables only the second drive stage as taught by Nene to improve control function of the system. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase US 2008/0278128 in view of Herzer et al. US 2011/0037509.
	Regarding Claim 23, Nagase teaches (Figures 2-3) a driver circuit for providing driver signals to a switch set of a switching converter device (fig. 2), comprising: a switch set (M0-M1) with a high side transistor and a low side transistor, a switch node (Lx) coupled to an output inductor node (at L); a first drive stage (DR1-DRV2) ; a second drive stage ( with DRV1 and M2);  an input supply voltage detector (6) having an input adapted to be coupled to an input voltage supply, the input supply voltage detector having an output; a selector circuit (nor1 and 4-5) having an input, an output, a first logic gate and a second logic gate, the input of the selector circuit coupled to the output of the input supply voltage detector (6), the output of the selector circuit (nor1 and 4-5) coupled to an output of the first and second logic gates (through the level 
	Nagase does not teach a first driver stage including a first drive stage including: a first transistor having a first control terminal, a first current terminal and a second current terminal, the first control terminal coupled to the drive signal and the second current terminal coupled to the switch set; and a second transistor having a second control terminal, a third current terminal and a fourth current terminal, the second control terminal coupled to the drive signal, the third current terminal coupled to the second current terminal and the fourth current terminal coupled to the switch set; and a second drive stage including: a third transistor having a third control terminal, a fifth current terminal and a sixth current terminal, the third control terminal coupled to the output of the first logic gate, the sixth current terminal coupled to the second current terminal and the switch set; and a fourth transistor having a fourth control terminal, a seventh current terminal and an eighth current terminal, the fourth control terminal coupled to the output of the second logic gate, the eighth current terminal coupled to the switch set and the seven current terminal coupled to the sixth current terminal, the second current terminal and the switch set.
	Herzer teaches (Figures 1-5) a first drive stage (416) including: a first transistor (Q17) having a first control terminal, a first current terminal and a second current terminal, the first control terminal coupled to the drive signal (LLSL) and the second current terminal coupled to the switch set (Q13 and Q14); and a second transistor (Q18) having a second control terminal, a third current terminal and a fourth current terminal, the second control terminal coupled to the drive signal (LLSL), the third current terminal 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Nagase to include a first drive stage including: a first transistor having a first control terminal, a first current terminal and a second current terminal, the first control terminal coupled to the drive signal and the second current terminal coupled to the switch set; and a second transistor having a second control terminal, a third current terminal and a fourth current terminal, the second control terminal coupled to the drive signal, the third current terminal coupled to the second current terminal and the fourth current terminal coupled to the switch set; and a second drive stage including: a third transistor having a third control terminal, a fifth current terminal and a sixth current terminal, the third control terminal coupled to the output of the first logic gate, the sixth current terminal coupled to the second current terminal and the switch set; and a fourth transistor having a fourth .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838